Citation Nr: 1020118	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claim.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Pursuant to the Board's July 2009 
remand, the RO was to schedule the Veteran for a VA 
audiological examination to determine the current nature and 
etiology of the Veteran's hearing loss.  

As noted in the Board's remand, the prior September 2006 VA 
medical opinion found that his hearing loss was not likely 
the result of military noise exposure based on the Veteran's 
hearing being normal at separation from service.  This 
opinion, however, did not address whether the Veteran's 
hearing loss was incurred in service, regardless of whether 
it was shown to meet the criteria for VA purposes in service 
or on service separation.  The Board specifically pointed out 
the case of Hensley v. Brown, in which the United States 
Court of Appeals for Veterans Claims (Court) noted that 38 
C.F.R. § 3.385 "does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service."  5 
Vet. App. 155, 159 (1993).

Pursuant to the Board's July 2009 remand, the Veteran 
underwent another VA audiological examination in November 
2009.  Following a review of the Veteran's claims file, the 
VA examiner provided an opinion in a December 2009 addendum 
stating that the Veteran's hearing loss was not a result of 
his military noise exposure.  This opinion, however, 
continued to be based on the Veteran's normal hearing at 
separation.  Hensley, 5 Vet. App. at 159.  The examiner also 
failed to provide a determination as to the etiology of the 
Veteran's current hearing loss as directed.  

Under these circumstances, a VA medical opinion should be 
obtained concerning the etiology of Veteran's bilateral 
hearing loss, which must be conducted in accordance with 
Hensley v. Brown, 5 Vet. App. 155.  See Stegall, 11 Vet. App. 
268 (holding that compliance is neither optional nor 
discretionary).  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological 
examination to determine the current nature 
and likely etiology of the Veteran's 
bilateral hearing loss.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury, including exposure to 
acoustic trauma.  

Prior to forming an opinion, the examiner 
must be mindful of the holding in 
Hensley, as noted in the discussion 
above.  The examiner must specifically 
address the question of whether any 
degree of hearing loss began as a result 
of inservice noise exposure.  The 
examiner should provide a rationale for 
any opinion.  

2.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report 
should be reviewed to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Finally, readjudicate the Veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


